Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 7, 12, 17, 22, 27, 29-34, 36, 39-41, 44 and 45.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 7, 12, 17, 22, 27, 29, 40, 41, 44 and 45, drawn to humanized antibodies and methods of use thereof.
Group II, claim(s) 31-34, 36 and 39, drawn to nucleic acids, vectors, host cells and methods of use of the host cells encoding humanized antibody.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For both Groups I and II: A single disclosed combination of a VH and VL regions of an antibody that binds the 2C7 epitope of Neisseria gonorrhoeae. 
Applicant is required, in reply to this action, to elect a single penultimate humanized antibody species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups I and II are drawn to different chemical structures (protein versus nucleic acid) and as such fail to share a corresponding technical feature in common.
The species of antibodies lack unity of invention because even though the species require the technical feature of humanized antibodies that bind the 2C7 epitope, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  a humanized antibody that binds the 2C7 epitope of Neisseria gonorrhoeae antigen, wherein the antibody comprises a variable heavy (VH) domain, a variable light (VL) domain, and a human Fc region; these shared technical features are previously disclosed by the article “Immunogenicity of Neisseria gonorrhoeae Lipooligosaccharide Epitope 2C7, Widely Expressed In Vivo with No Immunochemical Similarity to Human Glycosphingolipids” by Gulati et al.  in view of WO 2017/023863 A1 to Research Institute at Nationwide Children's Hospital both of record.
Gulati discloses an antibody that binds the 2C7 epitope of Neisseria gonorrhoeae antigen (an antibody that binds the 2C7 epitope of Neisseria gonorrhoeae antigen; abstract), wherein the antibody mediates in vitro killing and phagocytosis by human polymorphonuclear leukocytes (wherein the antibody mediates in vitro killing and phagocytosis by human  
Nationwide discloses antibodies to polypeptides from biofilm diseases (antibodies to polypeptides from biofilm diseases; abstract, paragraph [0177)), including Neisseria gonorrhoeae (including Neisseria gonorrhoeae; paragraph [0209]), wherein the antibodies include humanized antibodies comprising variable regions (wherein the antibodies include humanized antibodies comprising variable regions; paragraph [0275]) and a Fc region from a human antibody (and a Fe region from a human antibody; paragraph [0275)).
It would have been obvious to humanize the antibodies of Gulati for treatment of humans with N. gonorrhoeae infection.
As such, the species of antibodies set forth in claim 1 are not linked by a “special technical feature” as humanized antibodies that bind the 2C7 epitope.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855. The examiner can normally be reached 8:00 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia Duffy/Primary Examiner, Art Unit 1645